Citation Nr: 1510768	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to November 1951.  The Veteran died in February 2014, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for residuals of frostbite injuries to both feet and assigned separate 10 percent initial disability ratings, effective April 22, 2003. 

Subsequently, a February 2013 Board decision granted separate, increased, 30 percent disability ratings for residuals of frostbite injuries to both feet, effective from April 22, 2003, and denied entitlement to a higher than 30 percent evaluation for both feet thereafter.  That Board decision also determined that the issue of entitlement to a TDIU had not been raised by the record, and thus was not before the Board.  

The Veteran appealed the February 2013 Board decision to the Court.  He did not challenge the Board's denial of a schedular rating in excess of 30 percent for his bilateral lower extremity frostbite injury residuals, but rather asserted that the Board erred in finding that the issue of TDIU had not been raised by the record.  In a May 2014 Memorandum Decision, the Court vacated the February 2013 Board decision only to the extent that it determined that the issue of TDIU had not been raised. 

During a June 2009 VA examination, the Veteran stated that his service-connected frostbite injury caused him to stop working in approximately 2004.  In Rice v. Shinseki, the Court held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record, and is properly before the Board.  See Rice v. Shinseki, supra.  

Following the Veteran's death in February 2014, his surviving spouse indicated that she wished to continue the Veteran's appeals.  Where a claim is pending at the time of a veteran's death, a request for substitution may granted when filed within one year after the date of a veteran's death by "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  Unlike matters regarding accrued benefits claims that are limited to the evidence of record at the time of a veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  In September 2014, the Court issued an amended decision to reflect the Veteran's spouse as the appellant.  A formal memorandum from the Secretary associated with the September 2014 Court documents indicates that VA accepted the appellant as eligible to act as a substitute claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

For the entire rating period on appeal, the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  As the Board is granting the claim in full, VA has no further duty to notify or assist with regard to this issue.  

TDIU Legal Criteria

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a Veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The appellant contends that the Veteran was unable to secure or maintain employment during the period on appeal due to his service connected frostbite injuries.  The record reflects that, during the period on appeal, service connection was in effect for residuals of frostbite injuries to both feet, separately rated as 30 percent disabling each.  Taking into account the bilateral factor, these service connected disabilities yielded a combined 60 percent disability rating for the entire period on appeal.  See 38 C F R § 4.25.  As both disabilities stem from the same service-connected etiology of frostbite injury, the disability ratings may be combined for purposes of 38 C.F.R. § 4.16(a).  When the disabilities are combined pursuant to 38 C.F.R. §§ 4.25 and 4.26, the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire period on appeal, the Veteran was not able to secure or maintain substantially gainful employment due to service-connected residuals of frostbite injuries to both feet.

At a June 2009 VA examination, the Veteran stated that he has been retired as a self-employed remodeling contractor since 2004.  He stated that he could no longer complete any sort of routine vehicle, yard, household maintenance, or repair tasks due to the chronic pain in his hands and feet.  

The record contains a January 2015 report of a vocational expert, Dr. C.K.W.  Although the report was completed after the Veteran's death, Dr. C.K.W. noted that he reviewed the entire claims file and conducted in-person and telephone interviews with the appellant.  The appellant reported that the Veteran last worked in 2004 as a self-employed carpenter, but stopped working because he could no longer handle the standing and climbing and heavier lifting.  He worked as a pastor on a part time and occasional basis for two or three years following his carpentry job but was also limited in this capacity by his frostbite residuals.  Dr. C.K.W. concluded that the Veteran was unable to work in a substantially gainful capacity due to his service-connected disabilities for the entire period on appeal.  First, Dr. C.K.W. noted that the Veteran was physically unable to perform his previous manual labor job.  Dr. C.K.W. also opined that the Veteran's disabilities precluded sedentary employment.  Specifically, he would have been unable to stand and walk for up to two hours in a work day, and his chronic pain would have compromised productivity to an unacceptable degree.  Finally, Dr. C.K.W. opined that the Veteran's work as a pastor should not be considered substantially gainful as his earnings were below the poverty threshold.  

When considered alongside the other evidence of record, including the symptoms exhibited by the Veteran during this period, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 C.F.R. § 4.16(a).


ORDER

TDIU is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


